Alice Robie Resnick, J.,
concurring in part and dissenting in part. I agree in substance with the majority’s statement that “[t]o substantially comply with the club’s constitution, appellants had to provide appellees notice and an opportunity to be heard.” However, as the court of appeals correctly points out, “Article 2, Section 4 of the club’s constitution states that if the grievance committee cannot resolve the dispute raised in a grievance, notice of the charges must be forwarded to the member by certified mail. Section 4 then expressly states that a formal closed ‘hearing’ must be conducted by the board of trustees, which must afterwards make a recommendation as to whether disciplinary action is warranted.
“As appellants [Frank Robb et al.] aptly note, the trial court’s entire analysis as to whether they had received due process was predicated upon the determination that the special meeting of the voting members constituted a ‘hearing.’ However, the plain wording of the club’s constitution indicates that the ‘hearing’ on a grievance is to be held before the board, not the voting members.”
Clearly, pursuant to this constitution, the grievant must be afforded the opportunity to be heard and to present a defense at the board meeting. Appellees were not afforded this opportunity. While I strongly believe that disagreements within a private club should be resolved internally, the club does not have carte blanche to proceed however it pleases. Due process must still be provided to a member. The process that is due a grievant member in such circumstances is that which is set forth in the club’s regulations, constitution, and by-laws.
The majority mistakenly determines that the club “substantially” complied with the club’s constitution when in actuality there was not even a semblance of compliance. I agree with the court of appeals that the “board of trustees acted beyond [its] power” by not holding a proper hearing. Due to their failure to comply with Section 4, Article 2 of the club constitution regarding notice and hearing, appellants should not be entitled to judgment as a matter of law. I would affirm the judgment of the court of appeals in its entirety.